Citation Nr: 1519904	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  12-25 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the appellant may be recognized as the Veteran's surviving spouse for the purpose of entitlement to Department of Veterans Affairs death benefits.


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 until December 1945. He died in September 2011. The appellant in this matter was not married to the Veteran at the time of his death; however, contends she is his surviving spouse for purposes of benefits payable by the Department of Veterans Affairs (VA).

This case comes before the Board of Veterans' Appeals (Board) on appeal from an March 2012 administrative decision issued by VA Regional Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1. The appellant and the Veteran was not married at the time of the Veteran's death.

2. The appellant and the Veteran was divorced for over 15 years prior to his death.

3. The appellant and Veteran did not have a child born of the marriage or born to them prior to the marriage.


CONCLUSION OF LAW

The appellant is not recognized as the surviving spouse of the Veteran for the purpose of entitlement to VA benefits. 38 U.S.C.A. §§ 101 , 103, 1102, 1304, 1541 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.5 , 3.50, 3.53, 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183   (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). The appellant was informed of the requirements for recognition as a surviving spouse in the March 2012 administrative decision. The evidence, which includes statements by the appellant that she was divorced from the Veteran at the time of his death reflects that the appellant has actual knowledge of the requirements for recognition as a surviving spouse. The record does not reflect, and the appellant has not contended, that further notice or a duty to assist is warranted, or that she has been prejudiced by any lack of prior notice. See Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009); Fenstermacher v. Phila. Nat'L Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). In order for the court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair." Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). As such, further discussion in regard to VA's duty to notify and assist is not necessary.

Legal Criteria

The appellant contends that she is the Veteran's surviving spouse for the purposes of payment of VA death benefits. Benefits under Chapters 13 of 38 U.S.C. may be paid to the surviving spouse of a veteran who died on or after January 1, 1957, who was married to the veteran for one year or more, or for any period of time if a child was born of the marriage, or was born to them before the marriage. 38 U.S.C.A. §§ 1102, 1304; 38 C.F.R. § 3.54 (2014). The same criteria apply to "spouses" attempting to show entitlement to any accrued benefits. 38 C.F.R. § 3.1000(d)(1) . Likewise, the same criteria apply to "spouses" attempting to show entitlement to any pension benefits. 38 U.S.C.A. § 1541 .
Under 38 C.F.R. § 3.50(a), a spouse is a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j). VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued. 38 U.S.C.A. § 103(c) ; 38 C.F.R. § 3.1(j) .

The term "surviving spouse" means a person (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (i.e., continuous cohabitation) except where there was a separation that was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran (and after September 19, 1962) lived with another person of the opposite sex and held himself out openly to the public to be the spouse of such other person. See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b) .

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The appellant alleges that she is the widow of the Veteran and therefore entitled to VA death benefits. (See September 2012 Form 9). However, the claims folder reflects, and the appellant has conceded, that at the time of the Veteran's death they were not married. (See June 2012 statement in support of claim). Furthermore, prior to the Veteran's death, he contended he owed no duty to support the appellant as they were divorced. (See May 1995 statement in support of claim). The claims folder reflects that the appellant and the Veteran was divorced in May 1995, over 15 years prior to the Veteran's death. (See May 1995 divorce decree). The appellant does not contend and the evidence does not reflect that a child was born out of their marriage or prior to their divorce. 

The appellant contends that the Veteran was mentally ill at the time of the divorce, and that neither party wanted to dissolve their marriage. (See June 2012 statement in support). However, the May 1995 divorce decree reflect that the appellant was present during the proceedings and approved the provisions within the divorce decree. Based on the above, the Board finds that appellant does not meet the surviving spouse requirement as the evidence reflects, and the appellant concedes, that her and the Veteran were divorced at the time of his death. See Haynes v. McDonald, 2015-7014, 2015 WL XXXXX, at *Y (Fed. Cir. April 29, 2015) (38 C.F.R. § 3.50(b)(1) does not provide an exception to the requirement that the surviving spouse and the veteran be married at the time of the veteran's death.); cf. Westberry v. Principi, 255 F.3d 1377, 1382 (Fed. Cir 2001) (noting that a claimant may establish entitlement to benefits by showing that a separation was solely the Veteran's fault); Gregory v. Brown, 5 Vet. App. 108, 112 (1993) (spouse who suffered physical and emotional abuse should not be determined "at fault" for failing to reconcile).

The Board therefore concludes that the appellant was not married to the Veteran, and she is not considered his surviving spouse for the purpose of entitlement to VA death benefits. The claim is denied


ORDER

Entitlement to VA death benefits is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


